Citation Nr: 0948254	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-22 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1949 to August 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from May 2005 and January 2008 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Portland, Oregon.

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is medical evidence of record causally relating the 
Veteran's bilateral sensorineural hearing loss disability to 
his military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in February 2005, from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letter explained the evidence necessary to substantiate 
the Veteran's claim of entitlement to service connection, as 
well as the legal criteria for entitlement to such a benefit.  
The letter also informed him of his and VA's respective 
duties for obtaining evidence. 

In addition, a July 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  .  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim, including a transcript of 
the Veteran's testimony at hearing before the Board.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the 
nervous system, will be presumed to have been incurred in, or 
aggravated by, active service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Analysis

The Board finds that the medical evidence of record supports 
the Veteran's contention that he has bilateral sensorineural 
hearing loss disability that is causally related to noise 
exposure he experienced in service.  His service records show 
that his military occupational specialty (MOS) was a mechanic 
during his service.  Additionally, the Veteran reported a 
history of military noise exposure due to combat exposure and 
his work on heavy equipment.  As such, the Board finds that 
exposure to acoustic trauma in service is consistent with the 
circumstances of his service.  38 U.S.C. § 1154(a) and (b) 
(West 2002).  

Moreover, results of his February 2005 VA audiology 
evaluation confirm that he has sufficient hearing loss in 
both his ears to meet the threshold minimum requirements of 
38 C.F.R. § 3.385 to be considered an actual "disability."  
The reported audiometric findings at that time revealed the 
Veteran had auditory thresholds in the frequencies 2000, 
3000, and 4000 Hertz at 26 decibels or greater, and speech 
recognition scores of 92 percent in each ear.  

The Board acknowledges that the Veteran had normal hearing at 
his discharge from service, and that the February 2005 
examiner noted that the Veteran's bilateral hearing loss 
could not be attributed to a specific date or circumstance 
during the Veteran's military service, including at his 
discharge examination, as he could for his service-connected 
tinnitus.  However, this is not determinative as to whether 
his current bilateral hearing loss is etiologically related 
to his military service and does not preclude service 
connection in this case.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993) ("[§ 3.385] operates to establish when a 
measured hearing loss is . . a 'disability' for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met . . .").  Further, in 
Hensley, the Court indicated a veteran need not have met the 
requirements of 38 C.F.R. § 3.385 while in service, only 
presently.  See Hensley, 5 Vet. App. at 158-59.  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Given that the RO found that the Veteran is entitled to 
service connection for tinnitus incurred during his service 
(as granted in a May 2005 rating decision), based on his 
report of continuity of symptomatology since service, 
including at the time of VA examination in February 2005, the 
Board finds that the Veteran is equally competent and 
credible to report his having experienced bilateral hearing 
loss since service.  The opinion rendered in the February 
2005 VA examination report, that it was not possible to 
isolate the etiology of the Veteran's hearing loss, since his 
evaluation at the time of separation revealed his hearing to 
be within normal limits, is not sufficient to negate the 
Veteran's competent and credible report of continuity of 
symptomatology of bilateral hearing loss since service, 
particularly since the VA examiner conceded that it was 
possible that the Veteran's hearing loss was incurred in 
service.  Further, the Board notes that the February 2005 VA 
ear disease examiner found that his tinnitus was due to noise 
exposure during the Veteran's service and that the Veteran is 
also service-connected for PTSD due to combat trauma (as 
granted in a June 2006 rating decision) during his military 
service.  Therefore, the Board finds that the evidence of 
record is in equipoise, and with resolution of doubt in the 
Veteran's favor, finds that service connection is warranted 
for bilateral hearing loss disability.

When the evidence favorable to the claim is considered, it is 
at least as likely as not that the Veteran's current 
bilateral sensorineural hearing loss is attributable to noise 
exposure coincident with his military service.  Thus, service 
connection for bilateral hearing loss is warranted.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection of bilateral hearing loss 
is granted.


REMAND

The Veteran and his representative, at his November 2009 
videoconference hearing and in multiple written statements, 
assert that the Veteran's service-connected disabilities are 
worse than currently evaluated, such that the Veteran is 
rendered unemployable.  The Board acknowledges that the 
Veteran was most recently afforded VA peripheral nerve, 
psychiatric, and joint examinations in October 2005 and a VA 
audiological examination in February 2005.  In this regard, 
the Board observes that an opinion has not yet been obtained 
concerning the issue of whether his service-connected 
disabilities are of sufficient severity to realistically 
render him unable to obtain and retain substantially gainful 
employment.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Similarly, it is noted that the Court in 
Green stated that the fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

As such, in order to effectively evaluate the Veteran's claim 
of entitlement to TDIU, more recent objective 
characterizations of the service-connected PTSD, cold 
injuries of the feet, residuals of a fragment wound of the 
left knee, peroneal nerve irritation of the left leg, 
residuals of a nose injury, and bilateral hearing loss, as 
well as a more recent GAF score related to his PTSD - 
including an opinion as to the basis of the score, 
are required.  Therefore, additional VA examinations would be 
useful in evaluating the appeal.  See McLendon v. Nicholson, 
20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for audiological 
evaluation, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the current severity of his 
bilateral hearing loss.  

2.  Schedule the Veteran for VA mental 
status examination to ascertain the current 
severity and all manifestations of his 
service-connected PTSD.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the Veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  The examiner also 
should comment on the Veteran's current 
level of social and occupational impairment 
due to his PTSD.

The examiner should also assign an Axis V 
diagnosis, Global Assessment of Functioning 
(GAF) score, consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  This includes, if 
possible, sorting what measure of the GAF 
score is attributable to the PTSD versus 
other conditions (whether mental and/or 
physical).  If it is not possible to make 
this differentiation, please expressly 
indicate this and explain why this cannot 
be done.  

Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

3.  Schedule the Veteran for a VA 
neurological examination to ascertain the 
current severity and manifestations of his 
service-connected cold injuries of the feet 
and peroneal nerve irritation of the left 
leg.  Conduct all testing and evaluation 
indicated and review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to his service-connected cold injuries of 
the feet and peroneal nerve irritation of 
the left leg, including an opinion as to 
whether he is able to obtain or retain 
substantially gainful employment.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file must be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

4.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected fragment wound of the left knee 
and residuals of a nose injury.  Conduct 
all testing and evaluation indicated and 
review the results of any testing prior to 
completion of the examination report.  The 
examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his service-
connected fragment wound of the left knee 
and residuals of a nose injury, including 
an opinion as to whether he is able to 
obtain or retain substantially gainful 
employment.  Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  If no opinion can be 
rendered, an explanation should be set 
forth.  

The claims file must be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

5.  Then, the RO should readjudicate the 
Veteran's claim of entitlement to TDIU, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand. If the claim on appeal 
remains denied, he and his representative 
should be furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the Veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


